Title: From John Adams to United States House of Representatives, 27 February 1801
From: Adams, John
To: United States House of Representatives


				
					 Gentlemen of the House of Representatives:
					United States, February 27, 1801.
				
				

I transmit to you, in conformity with your request of the I7th instant, two reports, one from the Acting Secretary of War, the other from the Secretary of the Treasury, of the 26th, with details of the expenditure of the moneys appropriated by the acts of the 20th (4th) of May and 6th of July, 1798, and of the 10th of May, 1800.
				
					John Adams.
				
				
			